Case: 19-50289      Document: 00515214061         Page: 1    Date Filed: 11/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals

                                    No. 19-50289
                                                                            Fifth Circuit

                                                                          FILED
                                 Conference Calendar               November 26, 2019
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk


                                                 Plaintiff–Appellee,

v.

DAVID MICHAEL MATACIA,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:15-CR-107-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent David Michael Matacia has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011) Matacia has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50289   Document: 00515214061   Page: 2   Date Filed: 11/26/2019


                              No. 19-50289

appellate review. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2